By the Court.
The Court of Common Pleas dismissed the appeal, for the want of an appeal bond; the writing sent up by the Justice, and purporting to be an appeal bond, not having been sealed, and the court refused to permit the appellant to put in a new bond. "We think the court erred. The statute, (Harr. Comp. 5,) says “ the court may permit the appellant to substitute a new appeal bond, in the place of the appeal bond filed and sent up by the Justice.” This is a remedial statute, and the ends of justice, as well as the rule of law, requires us to give it a liberal construction. True, the paper sent up, was not technically a bond ; but it was one in form, though imperfectly executed. It was no doubt, intended for a bond, and had been accepted by the Justice as such ; and the statute was ' intended to meet all cases, where through accident or ignorance, an insufficient or imperfect bond had been accepted by the J ustice below. The court ought to have permitted the appellant to put in a new bond; and therefore a mandamus must be allowed as prayed for.

Mandamus allowed.

Cited in Thorpe v. Keeler, 3 Harr. 252.